106 F.3d 400
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carmen M. DAVILA, Plaintiff-Appellantv.OHIO DEPARTMENT OF HUMAN SERVICES, Defendant-Appellee
No. 95-4158.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1997.

Before:  LIVELY, MERRITT and DAUGHTREY, Circuit Judges.
MERRITT, Circuit Judge.


1
The plaintiff Davila makes a large number of claims of discrimination, both under state and federal law, against her employer, the State of Ohio Department of Human Resources.  In the complaint she claims discrimination based on race, creed, national origin, sex and disability.  For the reasons set out in a comprehensive opinion in the court below written by Judge Sandra S. Beckwith, we affirm the judgment of the District Court for the defendant.  With respect to all claims other than those claims brought under Title VII of the Civil Rights Act of 1964 and the Americans With Disabilities Act, the Eleventh Amendment bars the claims for the reasons stated in Judge Beckwith's opinion.  With respect to the claims under Title VII and the Disabilities Act, we agree with the District Court that the plaintiff has not offered any proof to show that the defendant has discriminated against the plaintiff on grounds of race, sex, national origin or handicap.  There is simply an absence of proof offered to show that any employment actions taken by the defendant were motivated by such considerations.  The District Court has set out in its comprehensive decision the dispositive reasons for its decision and we rely upon those reasons for our decision and find no error in the proceedings below.


2
Accordingly, the judgment of the District Court is AFFIRMED.